Once again, we have convened 
at this seat of the Organization of the peoples of the 
world, representing the whole of humanity and coming 
from all corners of the world. Our pilgrimage this year 
is tinged with sadness, because we are also paying 
  
 
06-52731 12 
 
homage to one of the most outstanding servants of the 
United Nations, a native son of Africa, Kofi Annan, 
whose term of office will soon come to an end. 
 The Group of 77 and China, as well as my own 
country, South Africa, sincerely thanks the Secretary-
General for the selfless and dedicated work he carried 
out during one of the most challenging periods in the 
history of this Organization. In the midst of increasing 
poverty and underdevelopment during an era of 
unprecedented wealth accumulation and technological 
advances, and as the river that divides the rich and the 
poor zones of the metaphorical global village ever 
widened, the Secretary-General never lost focus on the 
imperatives of our time. 
 We thank him for never losing sight of the fact 
that poverty and underdevelopment remain the biggest 
threats to the progress that has been achieved, and that 
equality among nations big and small is central to the 
survival, relevance and credibility of this global 
Organization. 
 We are only six years into the twenty-first 
century. Those who populate the poorest of the regions 
of the world — that is, Africa — have boldly declared 
that it will be an African century. It is a century that 
billions of citizens of the developing world and other 
poor and marginalized people want to transform into a 
century for all humanity. 
 If the wishes of the majority of the world could 
turn into reality, this would be a century free of wars, 
free of internecine conflicts, free of hunger, free of 
preventable disease, free of want, free of 
environmental degradation and free of greed and 
corruption. Indeed, we began the century with great 
hopes for a better, peaceful and more humane world. 
 Together, we crafted comprehensive plans and 
bold declarations to defeat the scourge of poverty and 
underdevelopment. Together, we committed ourselves, 
with what seemed like renewed vigour, to transform 
the United Nations to reflect the modern reality that is 
defined by free, sovereign and equal nations. 
 However, six years into the twenty-first century, 
dispassionate observers might well challenge us to 
achieve our noble and lofty objectives, pointing to the 
terrorists’ acts that welcomed us into the new century. 
They might emphasize the unilateralism that threatens 
to negate the democratic advances of the last decades 
of the twentieth century and draw attention to renewed 
conflicts and wars that seem to compete with the 
destructive fury of the conflicts of the last century. 
 They would remind us that for a decade and 
more, some of the developed nations have consistently 
refused to implement the outcomes and agreements of 
this world body that would help to alleviate the 
wretchedness of the poor. Thus, Madam President, 
when you correctly urge us to implement a global 
partnership for development, we, the members of the 
Group of 77 and China, who represent the poor people 
of the world, understand you to be communicating a 
message that we should give substance to the common 
commitments we solemnly made at this supreme 
Organization of the nations of the world. 
 Yet, this common commitment for a global 
partnership for development cannot be transformed 
into reality when the rich and powerful insist on an 
unequal relationship with the poor. A global 
partnership for development is impossible in the 
absence of a pact of mutual responsibility between the 
giver and the recipient. It is impossible when the rich 
unilaterally demand the right to set the agenda and 
conditions for the implementation of commonly agreed 
programmes. 
 We who represent the poor know as a matter of 
fact that these billions of poor people are increasingly 
becoming impatient, because every year they hear us 
adopt declaration after declaration and yet nothing 
practical is done to assuage the hunger pains that keep 
them awake at night. Only few and selected agreements 
are implemented, with outcomes that are clearly 
insufficient to alleviate the excruciating pain of their 
children who cannot cry anymore because to do so is to 
invite more pain. 
 Those of us who were at the 14th Summit of the 
Non-Aligned Movement in Havana heard this message 
very clearly emanating from all the countries and 
organizations that spoke. Those who are capable of 
listening should take note of what that great son of 
India and South Africa, Mahatma Gandhi, said on this 
matter: 
 “The test of friendship is assistance in adversity, 
and that too, unconditional assistance. 
Cooperation which needs consideration is a 
commercial contract and not friendship. 
Conditional cooperation is like adulterated cement 
which does not bind.” 
 
 
13 06-52731 
 
 Precisely because of the absence of a global 
partnership for development, the Doha Development 
Round has almost collapsed. Indeed, because the rich 
implicitly invoked the slogan of an over-confident 
European political party of the 1960s, and directed this 
uncaring declaration to the poor of today — “I’m 
alright, Jack!” — we have not implemented the 
Monterrey Consensus on Financing for Development, 
thus making it difficult for the majority of the 
developing countries, especially those in Africa, to 
achieve the Millennium Development Goals (MDGs), 
and we have reduced the Johannesburg Plan of 
Implementation to an insignificant, and perhaps 
forgotten, piece of paper. 
 Part of the problem with this unequal relationship 
is the imposition of conditions on developing countries 
and the constant shifting of the goalposts, whenever the 
poor adhere to each and every one of those conditions. 
 Among other things, we have recently seen an 
outbreak of great social instability across Europe and 
other reactions of the poor to their miserable conditions 
in different parts of the world, which calls into 
question the image of a seemingly harmonious well-
woven tapestry of diverse groups, because we continue 
to fail to implement our own decisions as taken at the 
United Nations World Conference against Racism, 
Racial Discrimination, Xenophobia and Related 
Intolerance. Those who coined the slogan: “I’m alright, 
Jack!” were communicating, whether consciously or 
not, a message and an attitude that said “I don’t care 
about my neighbour as long as my family and I eat 
well and sleep peacefully” and that “It is not my 
responsibility to ensure that my poor neighbour also 
eats well and sleeps peacefully.” 
 Today, the attitude among some of the rich also 
communicates the same message to the rest of the 
world, namely, “I’m alright, Jack!”, even when they are 
acutely aware that many in their neighbourhood are 
dying from hunger, preventable diseases and abject 
poverty. 
 This happens also in the cruelly ironic situation 
where resources flow from those who have little to 
those who have plenty. Although the rich and powerful 
know the miserable life circumstances of the poor and 
have solemnly committed themselves to the collective 
effort to reverse those conditions, their attitude and 
response resembles that of the Biblical Cain, who, after 
he killed his brother, Abel, and the Lord asked him 
“Where is Abel, your brother?”, replied: “I do not 
know. Am I my brother’s keeper?” 
 Perhaps, all of us, especially the rich, should heed 
the words of one of the great sons of the United States 
of America, who perished because of his belief in 
equality and justice for all human beings and whose 
civil rights movement is currently marking its golden 
jubilee. Martin Luther King Jr. warned that 
 “As long as there is poverty in the world I can 
never be rich, even if I have a billion dollars. As 
long as diseases are rampant and millions of 
people in this world cannot expect to live more 
than 28 or 30 years, I can never be totally healthy 
even if I just got a good check-up at the Mayo 
Clinic. I can never be what I ought to be until you 
are what you ought to be. This is the way our 
world is made. No individual or nation can stand 
out boasting of being independent. We are 
interdependent.” 
 The majority of the human race is entitled to ask 
the question whether the rich respond the way they do 
because further impoverishment of the poor is to the 
advantage of the rich, giving meaning to the old 
observation that the rich get richer as the poor get 
poorer. As the divide between the rich and the poor 
widens and becomes a serious global crisis, we see an 
increase in the concentration of economic, military, 
technological, media and other power. 
 Something is seriously wrong when people risk 
life and limb travelling in suffocating containers to 
Western Europe in search of a better life. Something is 
wrong when many Africans traverse, on foot, the harsh, 
hot and hostile Sahara Desert to reach European 
shores. Something is wrong when walls are built to 
prevent poor neighbours from entering those countries 
where they seek better opportunities. Something is 
indeed wrong when all these people, whose fault is 
merely the fact that their lives are defined by poverty, 
try desperately to reach countries where they believe 
the conditions of their existence could improve, only to 
meet hostile, and at times, barbaric and inhuman 
receptions. 
 In part, the United Nations is unable to fulfil 
some of the objectives set by the founders in San 
Francisco because, in truth, it does not reflect the 
expansion of the global family of free nations. Because 
this Organization of the peoples of the world has 
grown to encompass the entire world, many had 
  
 
06-52731 14 
 
thought that it would be logical that this custodian of 
global democracy would itself serve as a beacon in our 
continuing quest for democracy in all our countries. 
 Clearly, for the United Nations to continue 
occupying its moral high ground, it has to reform itself 
urgently and lead by practical example, showing what 
it means to be democratic. Even as we face the cold 
reality of the indifference of many among the rich and 
powerful, this Organization of the peoples of the world 
has continued to offer hope and the possibility of the 
fulfilment of the aspirations of the majority of the 
peoples of the world. 
 All of us, including those who hesitate to 
implement the commonly agreed positions, agree that 
this Organization has entrenched the correct 
understanding that development is a right and is central 
to the advancement of humanity. All of us, individually 
and collectively and as Members of the United 
Nations, must do whatever is necessary to develop and 
implement policies and strategies aimed at the 
achievement of sustainable development. It is 
important that international organizations such as the 
Bretton Woods institutions, the World Trade 
Organization (WTO) and others should, without any 
equivocation, seriously embark on the implementation 
of all the commitments that we have made as the 
international community. 
 This Organization of the peoples of the world 
cannot merely note the unacceptable situation that 
Africa will not achieve the Millennium Development 
Goals by 2015. We need further programmes, focused 
and concrete, to accelerate development in Africa and 
avoid the possibility of that continent sinking further 
into the morass of poverty and underdevelopment. 
 Because we are our brothers’ and sisters’ keepers, 
we have the responsibility to end the rhetoric and 
implement programmes that ensure that all human 
beings live decent, humane and prosperous lives. 
 On behalf of the Group of 77 and China, as well 
as my own country, South Africa, I take this 
opportunity to thank His Excellency Mr. Jan Eliasson, 
for the great work he did in steering this Organization 
during this past year as President of the General 
Assembly. 
 We are honoured to welcome Her Excellency 
Sheikha Haya Rashed Al-Khalifa as President of the 
General Assembly at its sixty-first session, and we 
wish her well in her important work. Madam President, 
we pledge to do whatever is necessary to make your 
work easier, so that through your efforts, the poor can 
regain full confidence in the ability of the United 
Nations to improve their conditions of life. 
 Every day the masses cry out in pain, frustration 
and anger. Every day they ask whether there is 
anybody who stops to hear their voices, anybody who 
listens and who is ready to respond to their heartfelt 
plea for the restoration of their dignity. 